DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 December 2021 has been entered in light of the RCE filed 1 February 2022. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 17 December 2021 have been fully considered but they are not persuasive. 

In the response filed 17 December 2021, Applicant argues Nishigishi’148 does not disclose “the tube has a longitudinal length of 400-600 mm”, as required by amended claim 1. A similar limitation was added to independent claim 15. On page 7, Applicant argues element 18, identified in the rejection as the tube, is shorter than the stent 10. Although the drawings are not disclosed as drawn to scale, Figure 2 shows element 18 and stent 10 are about the same length. See the annotated copy of Figure 2: 

    PNG
    media_image1.png
    166
    453
    media_image1.png
    Greyscale
 
The Office agrees that Nishigishi’148 does not disclose the length of element 18, but as discussed in the rejection below, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).
Regarding the argument that increasing the length of the device would increase the stiffness and complexity of the device with no added benefit, this is not disclosed by the prior art. MPEP 716.01(c) states: The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. 
Applicant’s argument that Nishigishi’148’s element is merely a radiopaque marker is not persuasive. Although paragraph [0032] indicates both coils 14 and 18 “may be formed of radiopaque materials”, this is not their sole purpose. The coils are disclosed throughout the disclosure as serving additional functions – see paragraphs [0039]-[0041] which indicate coil 18 is used to hold film 40 in place. 
Regarding Applicant’s argument on page 8 that Hojebaine’827 does not disclose the spiral cut tube is an alternative to a coil, this is persuasive. Paragraph [0018] of Hojebaine’827 indicates a cut tube can be used instead of a coil.  However, as discussed in the previous rejection, the substitution of a coil with a spiral cut hypotube is recognized in the art. The Office acknowledges that Hojebaine’827 does not explicitly state the cut hypotube has spiral cuts, so Hoejebaine’827 is withdrawn and a new reference, Osborne’798, is relied upon instead because it discloses this. 
Regarding Haggstrom, Applicant argues the combination - and specifically Haggstrom - fails to teach “wherein the core assembly is configured such that, at a given longitudinal region of the core assembly, the tube is configured to bend before the wire bends”. Applicant argues that Haggstrom merely teaches that the stiffness of the tube can vary by varying the pitch of the tube and that a proximal region of the core member can be stiff due to a lack of tapering or lack of flexibility enhancements in the tube. This argument is not persuasive. The Office maintains that this disclosure indicates that the tube is configured to bend before the core. For example, Haggstrom teaches tube 170 and core 160 co-extend at the proximal and distal ends of the tube. The tube has a spiral cut, while the core does not. This indicates the tube will bend before the wire. However, upon further consideration, Haggstrom is removed as a reference since Nishigishi will perform the same functions: Nishigishi’s  tube will bend before the core wire because the tube is on the outside of the core. If the tube doesn’t bend, the core cannot bend either. For example, see the schematic drawing below. The outer thin lines represent the tube, while the inner solid element represents the core. The outer element will bend before the inner element is able to bend. If the outer element does not bend, the inner element will not be able to bend because it is bound and constrained by the outer tube. The arrow represents the point of max bending. 

    PNG
    media_image2.png
    266
    626
    media_image2.png
    Greyscale
  
For these reasons, the rejections are maintained. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4, 6-8, 10, 12-17 and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15recite the phrase “the tube is configured to bend preferentially before the wire bends”.  The term “preferentially” renders the claim indefinite because it is unclear if the tube must bend before the wire. See MPEP 2173.05(b) Section IV. 
Claims 2, 4, 6-8, 10, 12-14, 16, 17 and 19-22 are rejected based on their dependency from claims 1 and 15. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 6-8, 10, 15-17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nishigishi (US Patent Application 2014/0324148) in view of Osborne et al. (US Patent Application 2008/0125798).
Claims 1, 15: Nishigishi’148 teaches a stent delivery device (paragraph [0002]) comprising a core assembly (1) for insertion into a corporeal lumen for advancing a stent (10) to a treatment location (paragraph [0002]). 
The core assembly comprises: 
A longitudinally extending coil having a lumen (18; see Figure 2); 
An elongate solid wire (12) extending through the entire length of the coil (18) lumen (Figure 2 shows portion 12c of wire 12 extending through the entire length of the coil 18). 
The wire (12) has an intermediate portion (12b) extending distal to the coil (18). 
The proximal portion (18a) of the coil (18) is affixed to the wire (12) at a proximal position (at 34; paragraph [0020]). A distal portion of the coil (18) is affixed with respect to the wire (12) at a distal position (at 32; paragraph [0020]). This will restrict compression or elongation of the coil (18) since it is fixed to the wire (12) at two points (32 and 34). 
The device further includes a stent (10) carried by the intermediate portion (Figures 1a, 1b, 2). 
In Nishigishi’148, the core assembly is considered to be configured such that the coil (18) bends preferentially before the wire (12) because the coil surrounds the wire and the inner wire cannot bend before the coil since the wire is constrained by the coil (see schematic drawing below). Further, since the coil is on the outside of the wire, it could be squeezed or stretched without bending the inner wire. For example, Nishigishi’148 discloses the coil can stretch at paragraph [0041]. 

    PNG
    media_image2.png
    266
    626
    media_image2.png
    Greyscale

Nishigishi’148 fails to disclose the specific length of the longitudinally extending coil (18) and therefore does not disclose the tube has a longitudinal length of 400-600mm, as recited in claims 1 and 15. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the longitudinally extending coil of Nishigishi’148 to have a length of 400-600mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Nishigishi’148 would not operate differently with the claimed length and since length of the longitudinally extending coil is similar to the stent in the figures and it’s intended transmit rotation to the distal end of the wire. The device would function appropriately having the claimed length. Further, applicant places no criticality on the range claimed, indicating simply that the length “can” be within the claimed ranges (specification at paragraph [0143]).
Nishigishi’148 does not teach the longitudinally extending coil (18) is a tube with helical cut extending along the tube. 
	Osborne’798 teaches a surgical tool (10) having a coil (18). Osborne’798 teaches this coil can be formed by thin metallic tube having a portion of the tube removed by laser cutting (paragraph [0046]). In light of this teaching, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention that the coil taught by Nishigishi’148 is a tube having a helical cut extending along the tube, in light of the teachings by Osborne’798 that this is a well-known method of forming a coil for use in a surgical instrument. 
	Alternately, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Nishigishi’148 by substituting the coil with a spiral cut tube because Osborne’798 teaches this is a known alternative for a coil and one of ordinary skill in the art would have expected the coil taught by Nishigishi’148 or a spiral cut tube would perform equally as well since both of these elements are known in the surgical arts to function as a coil. 
Claim 2: NIshigishi’148 teaches the wire (12) extends proximal to the proximal end of the coil (18) (Figures 1a, 1b, 2). 
	Claim 4: The claimed phrase “wherein the proximal portion of the tube is welded to the wire” is being treated as a product by process limitation. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 
NIshigishi’148 teaches proximal portion of the coil (18) is soldered to the wire (paragraph [0020]). This is considered to be a same or equivalent structure to welding the coil to the wire because both structures result in the coil being affixed to the tube. 
Claim 6: Nishigishi’148 teaches a restraint (32 – “joining member”) coupled to the wire (12) which is coupled to a distal portion of the coil (18). 
The phrase “wherein the distal portion of the tube is welded to the restraint” is being treated as a product-by-process limitation, (explained in the rejection to claim 4 above). In this case, the distal portion of the coil (18) is fixed to the restraint (32), the structure is the same as if the distal portion of the coil were welded to the restraint. 
Claim 7, 16: Nishigishi’148 teaches a catheter (20) configured to receive the core assembly (paragraph [0019] and Figure 1a, 1b, 2)
Claim 8, 17: Nishigishi’148 teaches the coil (18) is sized to substantially fill the catheter (Figures 1a, 1b, 2). 
Claim 10: Nishigishi’148 teaches the wire (12) tapers distally towards a distal end of the wire (Figure 2 shows the wire tapers within the coil 18). 
Claims 21, 22: Nishigishi’148 fails to teach the particular length of the distal portion of the coil is at least 15 or 30 inches. 
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, Nishigishi’148  renders the claim structure as obvious, but fails to disclose the specific length of the distal portion of the coil having a particular flexibility. However, Nishigishi’148, as modified, renders the structure as obvious, as outlined above, except for the particular claimed dimensions of the distal portion. There is no evidence a device having these dimensions would perform differently than the device taught by Nishigishi’148, as modified. Therefore, in light of the teachings in Gardner v. TEC Syst., Inc, the claimed structure in which the distal portion of the coil is 15 or 30 inches long is considered obvious. 
Claims 12, 13, 14, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishigishi’148 in view of Osborne’798, as applied to claim 1, further in view of Haggstrom et al. (US Patent Application 2015/0066130). Claim 12, 13, 19, 20: Nishigishi’148 teaches a catheter (20) configured to receive the core assembly (paragraph [0019], Figures 1a, 1b, 2). However, Nishigishi’148 is silent regarding the relative bending stiffnesses of the tube and the catheter, such that the bending stiffness of the tube and catheter match. 
Haggstrom’130 teaches the bending stiffness of tube (170) is modulated by a pitch of the helical cut (Figures [0504]-[0507]). Haggstrom’130 further teaches it is known to modify the pitch such that the stiffness of the tube changes along its length. In particular, it is known to make the distal end of the tube more flexible than the proximal end (paragraph [0504]) in order to advance the device through particular anatomy (paragraph [0504]). In light of this teaching, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Nishigishi’148 by modifying the pitch of the coil in order to control the flexibility of the device, as taught by Haggstrom’130, to more easily advance the stent delivery tool through the vasculature. 
Additionally, Nishigishi’148 teaches any catheter can be used (paragraph [0019]). It would be obvious to choose a catheter that has desirable bending stiffness levels relative to the coil, including matching the bending stiffness of the catheter and coil, in order to aid in stent delivery. If the catheter & coil have vastly different bending stiffnesses, the more stiff element (i.e. the catheter or coil) could cause damage including breaking or deformation to the less stiff element. 
In light of these teachings, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to provide a coil and catheter having matching bending stiffnesses such that the two elements work together to pass through the vasculature without causing damage to each other. 
Further, when the core assembly is within the catheter, as in Figures 1a and 2, the coil and catheter are functionally equal in stiffness/flexibility because each element (core assembly and catheter) is limited by the other. For example, even if the coil is highly flexible, that high flexibility is limited by the flexibility of the catheter – the core assembly cannot bend or flex more than the catheter when the core assembly is inside of it, as in Figures 1a and 2. 
Regarding claims 13 and 20, providing the catheter and coil with matching stiffnesses as discussed above encompasses the claimed relative dimensions of “wherein a bending stiffness of the tube is less than 300% of the bending stiffness of the catheter along at least a distal portion of the tube”. 
Claim 14: Nishigishi’148 fails to disclose the bending stiffness of the core assembly is modulated by the pitch of the coil. 
Like Nishigishi’148, Haggstrom’130 is directed towards a stent delivery system including a core assembly (140) having a longitudinally extending tube (170) having a helical cut (paragraph [0482], [0483]). 
Haggstrom’130 further teaches an elongate wire (160) extending partially through the tube lumen (Figures 1 and 2) and an intermediate portion (172) extending distal to the tube (170) for carrying a stent (200). 
Haggstrom’130 teaches the bending stiffness of tube (170) is modulated by a pitch of the helical cut (Figures [0504]-[0507]). Haggstrom’130 further teaches it is known to modify the pitch such that the stiffness of the tube changes along its length. In particular, it is known to make the distal end of the tube more flexible than the proximal end (paragraph [0504]) in order to advance the device through particular anatomy (paragraph [0504]). In light of this teaching, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Nishigishi’148 by modifying the pitch of the coil in order to control the flexibility of the device, as taught by Haggstrom’130, to more easily advance the stent delivery tool through the vasculature. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        10 June 2022

	

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771